                     Case 6:19-mj-00222-JCM Document 1 Filed 09/19/19 Page 1 of 3




                                                                                                 F LED
                                                                                                  I

                             UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF TEXAS                         SEP   19    2019



               UNITED STATES OF AMERICA

                                      V.
                                                                      CRIMINAL COMPLAINT
               JAMES LEE TISDALE, Ill

                                                                      CASE NUMBER:     4J   11

               I,   the undersigned complainant being duly sworn, state the following is true and

correct to the best of my knowledge and belief.

               On or about September 17, 2019, in Bell County, in the Western District of

Texas, defendant(s), being a person who knew he had previously been convicted

of     a       crime punishable by imprisonment for a term exceeding one year, did

knowingly possess a firearm, and said firearm was in and affecting commerce,                            in


violation of Title 18, United States Code, Section(s) 922(g)(1) and 924(a)(2).

                I   further state that     I   am a(n) Deputy. Bell County   Sheriffs Department, and

that this complaint is based on the following facts:

                SEE ATTACHED AFFIDAVIT

continued on the attached sheet and made a part hereof: YES




                                                                               Deputy
                                                          Bell County Sheriff's Department


Sworn to before me and subscribed in my presence,

September                         ,2019
Date
Jeffrey C. Manske
U.S. Maaistrate Judae
Name       &   Title of Judicial Officer
              Case 6:19-mj-00222-JCM Document 1 Filed 09/19/19 Page 2 of 3



                                          AFFIDAVIT
BEING FIRST DULY SWORN, Affiant, Jason Hubbard, deposes and states the following:

      I, Jason Hubbard, am a Deputy with the Bell County Sheriff's Department, in Belton, Bell
County Texas in the Waco Division of the Western District of Texas.

       AFFIANT' S BACKGROUND

       Your affiant is Jason Hubbard, a sworn Bell County Sheriff's Department Deputy and currently
holds an active basic Texas peace officer's license. The affiant has been a licensed peace officer since
September of 2015 and has been assigned to the warrants division with the Bell County Sheriff's
Department and United States Marshals Service Lone Star Fugitive Task Force since March of 2019.
The affiant has conducted numerous investigations leading to State and Federal charges prior to this
date.

       AFFIANT'S KNOWLEDGE

        The information in this affidavit is derived from physical evidence, review of reports,
discussions with officers from the Lone Star Fugitive Task Force and from conversations with persons
further identified below who have personal knowledge of the events described herein.

       Based on Affiant's investigation, JAMES LEE TISDALE III is a convicted felon and was in
possession of a firearm in Killeen, Bell County, Texas which is located in the Waco Division of the
Western District of Texas.

      On September 17, 2019 while conducting a fugitive investigation in reference to TISDALE, he
was observed walking near the 800 block of N Gray Street. TISDALE exited from a laundry mat and
was observed carrying a blue bag around his neck.

       Members of the Task Force conducted surveillance of TISDALE and observed him walk to the
H-B-B grocery store. TISDALE entered the H-E-B and shortly later exited still carrying the blue bag
around his neck. TISDALE walked back across N. Gray Street to the laundry mat he was initially seen
leaving from.

       At the opportune moment, for civilian and officer safety, members of the Task Force approached
the laundry mat by vehicle. TISDALE was seen in the southeastern corner of the laundry mat once
members of the Task Force exited their vehicles and entered the laundry mat. TISDALE was given
verbal commands to get on the ground to which he complied. TISDALE was taken into custody by
being placed in double-locked handcuffs.
              Case 6:19-mj-00222-JCM Document 1 Filed 09/19/19 Page 3 of 3




       The blue bag TISDALE had been seen carrying around his neck was observed on a table inside
of the laundry mat. Due to TISDALE being taken into custody for his active warrants a search of the
bag was conducted incident to lawful arrest.

       Located inside of the blue bag was a stolen firearm out of Killeen Police Department and U.S.
Currency in different denominations. Evidence collected is as follows:

       1) Smith and   Wesson M&P Shield 9mm (Serial# LFN 0309)

        TISDALE made the statements that he did not know the Smith and Wesson was stolen prior to
any guilt seeking questions being asked. TISDALE stated he had just purchased the firearm the day
prior to this incident due to someone breaking into his residence several days ago.

       HODGES has the following felony convictions:

       1)   Theft of Property S I ,500-$20,000
               403rd District Court
               Travis County, Texas
               Convicted 02/09/2018

       2) Forgery of a Financial Instrument
               22' District Court
               San Marcos, Texas
               Convicted 01/09/2019

        The firearm described above was manufactured outside the State of Texas, and thus travelled in
the stream of interstate commerce prior to its arrival in Texas. The handgun meets the definition of a
firearm under Federal law, that is, it is capable of expelling a projectile by the action of an explosive.

      Based on the above information, Affiant believes probable cause exists for issuance of a
complaint for JAMES LEE TISDALE III for possession Qf a firearm by a convicted felon.


                                                  JAJØ        BBARD, Deputy
                                               Be'fl County    Sheriffs Department

       SWORN TO AND        SUBSCR1BE1TJkME on this the                   //     day of September, 2019.



                                                         II
                                                              ATES MAGISTRATE JUDGE
